UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2016 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A Commission file number: 000-27145 SPENDSMART NETWORKS, INC. (Name of small business issuer in its charter) Delaware 33-0756798 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 805 Aerovista Pkwy, Suite 205 San Luis Obispo California (Address and of principal executive offices) (Zip Code) (877) 541-8398 (Issuer’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of August 4, 2016 there were 39,915,886 shares outstanding of the issuer’s common stock, par value $0.001 per share. TABLE OF CONTENTS Page PART I: Financial Information Item 1 Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2016 (unaudited) and December 31, 2015 2 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2016 and 2015 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and 2015 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit for the six months ended June 30, 2016 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 Controls and Procedures 25 PART II: Other Information Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults upon Senior Securities 36 Item 4 Mine Safety Disclosures 36 Item 5 Other Information 36 Item 6 Exhibits 36 Signatures 37 -i- FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q may contain statements relating to future results of SpendSmart Networks, Inc. (including certain projections and business trends) that are “forward-looking statements.” Our actual results may differ materially from those projected as a result of certain risks and uncertainties. These risks and uncertainties include, but are not limited to, statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “targets”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be “forward-looking statements.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of our Company to be materially different from any future results or achievements of our Company expressed or implied by such forward-looking statements. Such factors include, among others, those set forth herein and those detailed from time to time in our other Securities and Exchange Commission (“SEC”) filings including those contained in our most recent Form 10-K. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law. Our Company cautions readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Our Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Also, there can be no assurance that our Company will be able to raise sufficient capital to continue as a going concern.Forward-looking statements may also include, but are not limited to, statements about our ability to grow our revenues, our history of losses, the impact of our debt obligations on our liquidity and financial condition, our need for additional financing, and dilution to our stockholders and price adjustments related to certain of our warrants including those with an exercise price related to certain performance metrics. -1- PART I: Financial Information Item 1 – Financial Statements SPENDSMART NETWORKS, INC. Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $320,805 at June 30, 2016 and $295,759 at December 31, 2015 Customer short-term notes receivable, net of allowance for doubtful accounts of $752,695 at June 30, 2016, and $632,422 at December 31, 2015 Other current assets Total current assets Long-term assets: Customer long-term notes receivable, net of allowance for doubtful accounts of $340,611 at June 30, 2016, and $461,702 at December 31, 2015 Property and equipment, net of accumulated depreciation of $1,146,325 on June 30, 2016 and $1,035,960 on December 31, 2015 Intangible assets, net of accumulated amortization of $723,149 on June 30, 2016 and $626,579 on December 31, 2015 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes $ $ Notes payable - Due to related party Accounts payable and accrued liabilities Accrued interest payable Deferred revenue Deferred acquisition related payable - Cash received in connection with tender offer - Derivative liabilities - convertible options Derivative liabilities - warrants - Total current liabilities Total liabilities Stockholders deficit: Series C Preferred; $0.001 par value; 4,299,081 shares authorized; 3,700,729 shares issued and outstanding as of June 30, 2016 and December 31, 2015 Common stock; $0.001 par value; 300,000,000 shares authorized; 39,915,886 and 20,458,761 shares issued and outstanding as of June 30, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to unaudited condensed consolidated financial statements. -2- SPENDSMART NETWORKS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the three months ended June 30, For the six months ended June 30, Revenues: Mobile Marketing / Licensing $ Total revenues Operating expenses: Selling and marketing Personnel related Mobile Platform Processing Amortization of intangible assets General and administrative Bad debt Change in fair value of earn-out liability - ) - ) Total operating expenses Loss from operations ) Non-operating income (expense): Interest income Interest expense ) - ) - Other expense, net ) - ) - Amortization of debt discount ) Loss on extinguishment of debt ) - ) - Inducement for exercise of warrants - - ) - Change in fair value of financial instruments ) ) Total non-operating income (loss) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $
